Citation Nr: 9911612	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-33 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals of 
spinal fusion of L-5, S-1 with low back pain, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The veteran served on active duty from September 1987 to 
January 1994.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal initially stems from Department of Veterans Affairs 
(VA) Regional Office (RO) rating decisions at the Winston-
Salem, North Carolina RO.  During the course of the appeal, 
the veteran moved to the jurisdiction of the Huntington, West 
Virginia RO.

An historical review of the record shows that in an original 
rating decision in December 1994, the RO granted service-
connection for low back pain, status post spinal fusion of 
L5-S1, evaluated as 10 percent disabling under Diagnostic 
Codes 5295-5293, effective from January 14, 1994.  The 
veteran filed a notice of disagreement with the assignment of 
the 10 percent evaluation.  During the course of his 
continuously prosecuted claim the record shows that in July 
1998, the RO granted an increased evaluation of 20 percent 
for his service-connected low back disability characterized 
as residuals of spinal fusion L-5, S-1 with low back pain 
under Diagnostic Codes 5292-5293, effective from January 14, 
1994.  The veteran indicated that he wanted a higher 
evaluation.

In February 1999, the veteran attended a hearing before a 
member of the Board in Washington, D.C.  A copy of the 
hearing transcript is on file.  At the hearing, the veteran 
was granted 30 days within which to submit any additional 
pertinent medical evidence he wanted considered.  

In March 1999, additional private medical evidence was 
submitted by the veteran's representative with written waiver 
of initial consideration by the RO.  38 C.F.R. § 20.1304 (c) 
(1998).



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in his substantive appeal, the veteran 
advised that he was seeking a combined 40 percent evaluation 
for his service-connected residuals of spinal fusion 
consisting of the following; (1) demonstrable deformity; (2) 
acute denervation at the L5-S1, S1-S2 levels; (3) persistent 
and painful muscle spasms and (4) limitation of motion.  He 
noted that each specified residual disability should be 
separately rated at 10 percent.

At a hearing before a member of the Board in February 1999, 
the veteran essentially noted receiving treatment and 
medication for his service-connected low back disability 
through private and VA medical sources.  He complained of 
limitation of motion and neurological symptoms with 
exacerbations on stressful days.  It was argued that his 
present symptoms met the criteria for a 40 percent evaluation 
under both Diagnostic Codes 5293 and 5295.  

Under Diagnostic Code 5289, favorable ankylosis of the lumbar 
spine is rated as 40 percent disabling, and unfavorable 
ankylosis of the lumbar spine is rated as 50 percent 
disabling.

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1998) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups." DeLuca v. Brown, 8 Vet. App. 
202, 206 (1997)  A rating on the basis of limitation of 
motion of the lumbar spine provides a 20 percent evaluation 
when moderate, or a maximum 40 evaluation when severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

Alternatively, evaluations are assignable for lumbosacral 
strain.  A 20 percent evaluation may be assigned when there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A maximum 40 
percent rating is assignable when severe, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  A 20 percent evaluation is 
warranted when the intervertebral disc syndrome is moderate 
with recurring attacks.  A 40 percent evaluation is assigned 
when there are severe symptoms with recurring attacks and 
intermittent relief.  A 60 percent rating requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. Part 4, Code 
5293. 

In VAOPGCPREC 36-97 (O.G.C. Prec. 36-97), the acting VA 
General Counsel held that: 

(1) Diagnostic Code 5293 involves loss of range of motion 
and, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.  




(2) When a veteran receives less than the maximum evaluation 
under Diagnostic Code 5293 based upon symptomatology which 
includes limitation of motion, consideration must be given to 
the extent of the disability under 38 C.F.R. §§ 4.40 and 
4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion. 

(3)  The Board must address entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) if there is evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule, including 38 C.F.R. §§ 4.40, 4.45, and 
4.71a, may be inadequate to compensate for the average 
impairment of earning capacity due to intervertebral disc 
syndrome, regardless of the fact that a veteran may have 
received the maximum schedular rating under a diagnostic code 
based upon limitation of motion. 

The Board recognizes the Court has held that, when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Moreover, the Board notes that the veteran has not had 
adequate orthopedic and neurologic examinations in order to 
either determine the extent and degree of severity of his low 
back disability including limitation of motion of the low 
back, or fully address functional loss due to pain on use or 
flare-ups pursuant to DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  
Therefore, the veteran should be afforded comprehensive 
orthopedic and neurologic examinations in order to determine 
the nature and extent of severity of the low back including 
of limitation of motion of the low back, address the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and to adequately 
portray the extent of any functional loss due to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), 
the Board is deferring adjudication of the issue of 
entitlement to an increased evaluation for the veteran's low 
back disability pending a remand of the case to the RO for 
further development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his residuals of 
spinal fusion of L-5, S-1 with low back 
pain from approximately February 1999 to 
the present.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for VA 
orthopedic and neurologic examinations of 
the veteran by appropriate specialists 
for the purpose of determining the 
current nature and extent of severity of 
his residuals of spinal fusion of L-5, S-
1 with low back pain.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
orthopedic and neurologic specialists 
prior and pursuant to conduction and 
completion of the examination(s) and the 
examination reports must be annotated in 
this regard.  Any further indicated 
studies should be conducted.





The examiners should be requested to 
report range of motion and degrees of arc 
in all planes with an explanation as to 
his normal range of motion of the 
residuals of spinal fusion of L-5, S-1 
with low back pain.  The examiners must 
determine whether any identifiable 
ankylosis is favorable or unfavorable.  
All findings and diagnoses should be 
reported in detail.  The examiners must 
identify all orthopedic and neurologic 
manifestations solely due to residuals of 
spinal fusion of L-5, S-1 with low back 
pain.  The examiners should be requested 
to specifically comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by 
visible behavior of the veteran, results 
in functional loss.

The examiners should carefully elicit all 
of the veteran's subjective complaints 
and then offer an opinion as to whether 
there is adequate pathology present to 
support the level of each of the 
veteran's subjective complaints. It is 
requested that the examiners also provide 
explicit responses to the following 
questions:

Do the residuals of spinal fusion of L-5, 
S-1 with low back pain cause weakened 
movement, excess fatigability, and 
incoordination, and if so, the examiners 
should comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation.


The examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement, and, if 
so, to what extent, and the presence and 
degree of, or absence of, any objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  The examiners 
should also comment on whether there are 
objective indications of the extent of 
the pain, such as medication the veteran 
is taking or kind of any treatment he is 
receiving.  Any opinions expressed by the 
orthopedic and neurologic specialists 
must be accompanied by a competent 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directive of 
this remand and, if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for residuals of 
spinal fusion of 
L-5, S-1 with low back pain with 
application of 38 C.F.R. §§ 4.40, 4.14, 
4.45, 4.59, pertinent VA General Counsel 
Opinions and the Court's holdings in 
DeLuca ; Esteban v. Brown, 6 Vet. App. 
259 (1994) and Fenderson v. West, 12 Vet. 
App. 119 (1999) as well as document the 
applicability of the provisions of 38 
C.F.R. § 3.321(b)(1) (1998). 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).









